Exhibit 10.15

SENIOR LEADER’S SEVERANCE PAY PLAN

OF DANAHER CORPORATION AND ITS AFFILIATED COMPANIES

PLAN AND SUMMARY PLAN DESCRIPTION



--------------------------------------------------------------------------------

SENIOR LEADER’S SEVERANCE PAY PLAN

OF DANAHER CORPORATION AND ITS AFFILIATED COMPANIES

Table of Contents

 

         Page

I.

 

Introduction

   1

II.

 

Eligibility

   1

III.

 

Calculation of Severance Pay

   4

IV.

 

Provisions Applicable to Severance Benefits

   5

V.

 

Termination or Amendment of the Plan

   9

VI.

 

How the Plan is Administered

   9

VII.

 

How to Make or Appeal a Claim

   9

VIII.

 

Other Plan Provisions

   11

IX.

 

ERISA Rights

   12

X.

 

General Information

   14

 

-i-



--------------------------------------------------------------------------------

SENIOR LEADER’S SEVERANCE PAY PLAN

OF DANAHER CORPORATION AND ITS AFFILIATED COMPANIES

Plan and Summary Plan Description

 

I. INTRODUCTION

Danaher Corporation (the “Company”) has established this Senior Leader’s
Severance Pay Plan of Danaher Corporation and its Affiliated Companies (the
“Plan”) for the benefit of eligible Senior Leader employees of the Company and
the Company’s domestic (United States) affiliates (individually and collectively
referred to as the “Employer”). The purpose of the Plan is to provide an
eligible Senior Leader employee who is terminated under the conditions described
herein a measure of financial security while seeking new employment.

The Plan is an unfunded welfare benefit plan for purposes of the Employee
Retirement Income Security Act of 1974 (“ERISA”) and a severance pay plan within
the meaning of United States Department of Labor regulations
section 2510.3-2(b). The Plan supersedes any prior Employer severance pay plans,
programs or policies affecting eligible employees, both formal and informal.
This document serves as both the Plan document and the Summary Plan Description
for the Plan for all purposes under ERISA.

Nothing in this Plan is to be read or interpreted as changing the Employer
policy that all covered employees are employed at will, and the Employer
continues to retain the absolute right and power to terminate any employee with
or without good cause and with or without prior notice. Furthermore, nothing
contained in this Plan confers any right or guarantee of continued employment on
any employee. No one has any authority to make any promises or commitments
changing this employment at will policy, unless clearly set forth in a written
employment agreement specifically designated as such and signed by an authorized
officer of the Employer.

 

II. ELIGIBILITY

 

  A. Eligible Employees

Regular full-time salaried employees of domestic (U.S.) Employer locations who
meet one of the following requirements (an “eligible employee”) shall be
eligible for severance pay under this Plan under certain conditions:

 

  1. The employee is a president of a U.S. operating Employer with annual
revenue of at least $100 million, or is a management employee who is a direct
report to such a president employee; or

 

  2. The employee is employed by an Employer in a capacity considered to be the
equivalent of a more senior role than “president employees” described in Item 1
above (for example, Danaher Corporation Executive Officers, Corporate Officers,
Executive Vice Presidents, Senior Vice Presidents, Group Executives, etc.) or is
a management employee who is a direct report to employees in such a senior
leadership role.

 

-1-



--------------------------------------------------------------------------------

Eligible employees will be eligible for benefits under the Plan if their
employment is permanently terminated due to:

 

  1. a reduction in the Employer’s workforce or a plant closing;

 

  2. elimination of their jobs or positions;

 

  3. termination by the Employer prior to and in connection with a sale or
divestiture of the Employer, or any division, business unit, plant or office
location of the Employer, where the employees affected are not offered
continuing or new employment by the purchaser or the Employer and do not leave
prior to the termination date selected by the Employer; or

 

  4. the Employer’s determination that they are unsuited for their position,
and/or their performance, though well-intentioned, does not meet the Employer’s
standards. Despite this provision, employees terminated for “cause” (see
definition in Section II.B below) are not eligible for benefits under this Plan.

For purposes of the Plan, a “full-time” employee is one regularly scheduled to
work 30 or more hours per week.

The Plan does not apply to part-time employees (employees regularly scheduled to
work less than 30 hours per week), temporary employees, independent contractors,
consultants, individuals performing services for the Employer who have entered
into an independent contractor or consulting agreement with the Employer, or
leased workers or personnel of the Employer. In particular, individuals not
treated as employees by the Employer on its payroll records are excluded from
participation even if a court or administrative agency determines that such
individuals are employees and not independent contractors.

The decision as to whether or not an employee is eligible for severance is
solely within the Plan Administrator’s discretion.

 

  B. Employees Ineligible to Receive Benefits

An otherwise eligible employee shall not be eligible for severance pay or
benefits under the Plan if the Plan Administrator determines, in its sole
discretion, that:

 

  1.

the employee voluntarily quits or is discharged for cause, as determined by the
employee’s Employer in its sole discretion (“cause” for purposes of the Plan
means: (i) the employee’s dishonesty, fraud, misappropriation, embezzlement,
willful misconduct or gross negligence with respect to the Employer, or any
other action in willful disregard of the interests of the Employer; (ii) the
employee’s conviction of, or pleading guilty or no contest to (1) a felony,
(2) any misdemeanor (other than a traffic violation), or (3) any other crime or
activity that would impair the employee’s ability to perform duties or impair
the business

 

-2-



--------------------------------------------------------------------------------

 

reputation of the Employer; (iii) the employee’s willful failure or refusal to
satisfactorily perform any duties assigned to the employee; (iv) the employee’s
failure or refusal to comply with Company standards, policies or procedures,
including without limitation the Company’s Standards of Conduct as amended from
time to time; (v) the employee’s violation of any restrictive covenant agreement
with an Employer, (vi) the employee’s engaging in any activity that is in
conflict with the business purposes of the Employer, as determined in the
Employer’s sole discretion), or (vii) a material misrepresentation or a breach
of any of the employee’s representations, obligations or agreements under this
Agreement);

 

  2. the employee voluntarily elects early or normal retirement;

 

  3. the employee terminates employment by reason of death;

 

  4. the employee terminates employment under circumstances that entitle the
employee to receive long term disability benefits;

 

  5. the employee’s position is eliminated by the Employer, but the employee is
offered and refuses the same or a substantially similar position at comparable
base salary and comparable annual target incentive compensation at the same
location or within commuting distance of his or her home (defined as 35 miles
from his or her residence, or his or her current commute, whichever is greater);

 

  6. the employee’s employment with the Employer is terminated, but the employee
is offered and refuses the same or a substantially similar position at
comparable base salary and comparable annual target incentive compensation at
the same location or within commuting distance of his or her home (defined as 35
miles from his or her residence, or his or her current commute, whichever is
greater) by an entity purchasing the Employer or any division, business unit,
plant or office location of the Employer, which employs such employees;

 

  7. the employee’s employment with the Employer ends after this Plan has been
terminated; or

 

  8. the employee has been informed of the termination of his or her employment,
but the employee leaves employment with the Employer before a date authorized by
the Employer.

 

  C. Multiple Severance Arrangements

In the event an otherwise eligible employee is covered by an authorized
individual written employment, noncompetition or severance agreement that
provides for the payment of severance pay, noncompete pay or other termination
or post-termination pay, whether in the form of weeks or months of pay or a flat
dollar amount, the terms of such other arrangement shall be honored in terms of
the time and form and amount of pay, but such other pay (of whatever nature)
shall not be duplicative of severance pay under this Plan. In such event, no
such duplicate payment shall be made from this Plan. In the

 

-3-



--------------------------------------------------------------------------------

event this Plan provides severance pay in excess of the amount payable under
such other arrangement (or provides for severance benefits not available under
such other arrangement, such as subsidized COBRA continuation benefits), then
only the additional severance pay (or benefits) shall be made under the Plan in
accordance with the payment schedule otherwise set forth under this Plan. For
example, if an employee with twenty-four (24) years of service is entitled to
thirty (30) weeks of noncompete pay in a lump sum payment under the terms of an
individual employment agreement (but no subsidized COBRA continuation), and is
entitled to forty-eight (48) weeks of severance pay under this Plan, then such
employee shall receive thirty (30) weeks of noncompete pay in a lump sum payment
in accordance with the terms of the individual employment agreement, and shall
receive the remaining eighteen (18) weeks of severance pay under this Plan
beginning with week thirty-one (31) from the date benefits under this Plan would
otherwise begin. Such employee would also be entitled to subsidized COBRA
continuation for the full 48 weeks under the Plan, as described in Section IV.C.
below.

 

III. CALCULATION OF SEVERANCE PAY

 

  A. Severance Pay

The amount of the benefits an eligible employee will receive will be based on
his or her base salary at the time he or she is notified of termination. Any
performance/merit reviews that are pending, in process, or “past due” will not
affect the amount of the severance benefits. For purposes of calculating
“salary” for commission sales representatives, the base salary will be based on
the employee’s total earnings (salary plus commission) for the twelve-month
period preceding the commencement of any severance pay. If the terminating
employee’s length of service is less than twelve months, severance pay will be
based on the terminating employee’s pro rata earnings during the term of
employment.

 

  B. Amount of Severance Pay

Employees are not entitled to any severance pay or benefits under the Plan
unless they sign (and do not later revoke) a Separation and General Release
Agreement (discussed below).

Eligible employees who sign (and do not later revoke) a Separation and General
Release Agreement within the allotted timeframe shall be entitled to receive
severance pay under the Plan equal to a minimum amount of three months of annual
base salary, plus one month of annual base salary for each year of service. The
maximum amount of severance pay an eligible employee can receive under this Plan
is 12 months of annual base salary. Years of service are calculated in full
years as of the date of termination based on the most recent anniversary date,
as determined by the Employer’s personnel records.

The Company may, in its sole discretion, provide additional benefits to a Plan
participant, or make available additional or other forms of severance pay or
benefits. In the event any benefit paid to a participant under the Plan
constitutes “deferred compensation” for purposes of Internal Revenue Code
Section 409A (“Section 409A”), all payments to such participant shall be paid as
provided in Section IV.G. below.

 

-4-



--------------------------------------------------------------------------------

IV. PROVISIONS APPLICABLE TO SEVERANCE BENEFITS

 

  A. Method of Severance Payments – Severance payments will be made only if the
Employer receives a signed Separation and General Release Agreement from the
eligible employee no later than 21 days after his or her termination of
employment if the eligible employee is age 40 and older and no later than 14
days after the eligible employee’s termination of employment if he or she is age
39 and younger. If the termination of employment is part of an exit incentive or
other employment termination program for a group or class of employees, then the
Employer must receive the signed Separation and General Release Agreement from
an eligible employee age 40 and older no later than 45 days after his or her
termination of employment (14 days after termination of employment in the case
of an eligible employee age 39 and younger). If the eligible employee age 40 and
older has not revoked the Separation and General Release Agreement, payment will
begin on the next regular pay date following 10 days after the Employer receives
the signed Separation and General Release Agreement. Severance payments to
eligible employees shall be paid in accordance with the Employer’s customary
payroll practices for the Employer’s full and partial pay periods until the
total severance is paid. Severance pay is subject to any federal, state and
local tax deductions and withholding.

 

  B. Rehire and Calculation of Years of Service – Severance benefits will cease
upon an eligible employee’s rehire with any Employer. If a rehired employee is
later separated from service and again eligible for benefits under the Plan,
severance pay for the employee’s years of service is payable only once. If any
employee is separated, paid the maximum amount of severance pay to which he was
entitled under the Plan and is later rehired, that employee will begin to
accumulate years of service for any subsequent severance pay under the Plan only
from the date of rehire. To the extent an employee begins receiving severance
pay under the Plan but is rehired before the entire benefit is paid, the
severance pay will cease as of the rehire date, and the employee will be
credited with the years of service for which he did not receive severance pay
for purposes of calculating any subsequent severance pay under the Plan. (For
example, if an eligible employee is entitled to ten weeks of severance pay for
five years of service, but is rehired after six weeks of severance has been
paid, that employee would not be credited with three years of service as of his
rehire date for purposes of calculating any later severance pay that could
become payable under the Plan. The employee would be credited with the two years
of service for which no severance benefit had been paid.)

 

  C.

Benefit Continuation - The number of weeks during which the eligible employee is
entitled to severance pay is called the “Severance Period.” An employee eligible
for severance payments who is enrolled in one or more of the following programs
under the Danaher Corporation and Subsidiaries Medical Plan, Dental

 

-5-



--------------------------------------------------------------------------------

 

Plan or Vision Plan (“Danaher Corporation Welfare Benefit Plans”) shall be given
the opportunity to continue enrollment and coverage in such programs during the
Severance Period at the same cost as active employees in positions similar to
that held by the eligible employee at termination:

 

  •  

Medical

 

  •  

Prescription Drug

 

  •  

Dental

 

  •  

Vision

For purposes of medical, prescription drug, dental and vision coverage, the
coverage shall be provided under Section 4980B(f) of the Internal Revenue Code
(“COBRA”) for the maximum COBRA coverage period available, subject to all
conditions and limitations (including payment of premiums) of COBRA. If the
eligible employee or one or more covered dependents elect COBRA coverage, the
Company shall pay the Company portion of the COBRA coverage during the Severance
Period, and the eligible employee shall continue to pay the active employee
rate. Upon the expiration of the Severance Period, the employee shall be
responsible for paying the full cost of the COBRA coverage (including a two
percent administration charge) for the balance of the maximum COBRA coverage
period.

The appropriate deductions for such COBRA coverage will be made by the Payroll
Department on an after-tax basis during the duration of the Severance Period. If
the employee contribution rates for such coverage change for employees generally
during the Severance Period, the change in rates will apply to individuals
receiving severance payments.

Enrollment in all other Employer benefits, including the Danaher Corporation &
Subsidiaries Disability Plan and the Danaher Corporation & Subsidiaries Life
Insurance Plan shall cease on the employee’s last day of work and will not
remain in effect during the Severance Period. (Note: You may be entitled to
certain COBRA and reimbursement rights for your Health Care Flexible Spending
Account. Certain reimbursements from your Dependent Care Flexible Spending
Account may also be available. Contact Human Resources for details.) Severance
pay does not constitute compensation for purposes of any Company or Employer
401(k) Plan or any other plan. All contributions to the Danaher Corporation or
Employer 401(k) Plan on behalf of the individual receiving severance under the
Plan will cease on the employee’s last day of work and any elections to
contribute to that plan will not remain in effect during the Severance Period.

 

  D. Vacation - An employee shall receive vacation pay for any earned and unused
vacation pay in accordance with the applicable Employer’s Vacation Policy then
in effect. Vacation benefits are not earned or accrued during the Severance
Period.

 

-6-



--------------------------------------------------------------------------------

  E. Mandated Payments - The severance pay available under this Plan is the
maximum amount an eligible employee is entitled to receive in the event of
involuntary termination of employment. To the extent that a federal, state or
local law may mandate the Employer to make a payment to an eligible employee
because of involuntary termination of employment or in accordance with a plant
closing law, the severance pay available under the Plan shall be reduced by the
amount of such mandated payment. In no event, however, will your severance pay
under this Plan be less than three (3) months of severance pay. The period of
your subsidized COBRA coverage is reduced in the same way.

 

  F. Separation and General Release Agreement - To receive severance pay and
benefits under the Plan, an eligible employee must sign a Separation and General
Release Agreement in a form prepared by the Company, and this Separation and
General Release Agreement shall have the effect of waiving and releasing all
legally waivable claims or lawsuits against the Employer and its affiliates, its
and their respective officers, directors, agents, representatives and employees
based on any facts occurring prior to the time of the effective date of the
release. An eligible employee age 40 and older will have 21 days (45 days in
cases of group termination) to consider the Separation and General Release
Agreement. An eligible employee age 39 and younger will have 14 days to consider
the Separation and General Release Agreement. Eligible employees are advised of
their right to contact an attorney of their choice at their own expense to
review the Separation and General Release Agreement if they so desire. The
eligible employee must then submit a signed Separation and General Release
Agreement to the Plan Administrator (or its delegate) within the time specified
by the Plan Administrator.

An eligible employee age 40 and older may revoke a signed Separation and General
Release Agreement within seven (7) days of signing the Separation and General
Release Agreement (within fifteen (15) days for Minnesota employees age 40 and
older). An eligible employee age 39 and younger cannot revoke a signed
Separation Agreement and General Release. Any revocation by an eligible employee
age 40 and older must be made in writing and must be received by the Plan
Administrator within such revocation period. An eligible employee who timely
revokes the Separation and General Release Agreement shall not be eligible to
receive severance pay or continued health and life insurance benefits under this
Plan. An eligible employee who revokes his or her signature on a Separation and
General Release Agreement is required to reimburse the Employer for any pay and
benefits provided under this Plan prior to the revocation, including severance
pay received and premiums for participation in the Danaher Corporation Welfare
Benefit Plans. The Employer reserves all remedies available to it at law for the
recovery of such amounts.

 

  G. Section 409A Restrictions - Section 409A places certain restrictions on
when severance pay may be distributed if the eligible employee is considered a
“specified employee” under Section 409A (generally, “specified employees” are
the 50 highest-paid employees of the Company in a given year) and the severance
pay is considered “deferred compensation” under Section 409A. Not all severance
pay under this Plan, however, is considered deferred compensation for these
purposes.

 

-7-



--------------------------------------------------------------------------------

  (1) Any payments provided under the Plan on or before March 15th of the
calendar year following the eligible employee’s “separation of service” (as
defined by Section 409A) will be treated as a short-term deferral under Treasury
Regulation § 1.409A-1(b)(4) and not deferred compensation under Section 409A.

 

  (2) If any payments are provided to an eligible employee under the Plan after
March 15th of the calendar year following the eligible employee’s “separation of
service” (as defined by Section 409A), then to the extent the total of such
payments does not exceed the limit provided under the Section 409A exemption for
involuntary separation pay, such payments will be considered separation pay due
to involuntary separation from service under Treasury Regulation
§ 1.409A-1(b)(9)(iii) and not deferred compensation under Section 409A.

 

  (3) If the eligible employee is entitled to additional payments under the Plan
that are not described in subsections (1) or (2) above, and the eligible
employee is considered a “specified employee” under Section 409A (as applied
according to Company procedures), such payments will not be made until the
earlier of (a) the first day of the seventh month following the date of the
eligible employee’s “separation from service” (as defined by Section 409A), or
(b) the eligible employee’s death. Any delayed payments will be paid in the
aggregate in a lump sum, without interest, on the first day of the seventh month
following the date of the eligible employee’s “separation from service” (as
defined by Section 409A).

 

  (4) For purposes of Section 409A, each “payment” (as defined by Section 409A)
made under this Plan is considered a “separate payment.”

 

  H. Death Benefits – In the event an eligible employee dies before receiving
all of the severance pay otherwise payable to the eligible employee under the
Plan, the remaining balance of the deceased eligible employee’s severance pay
shall be payable to the deceased eligible employee’s then living spouse. If no
spouse survives the eligible employee, then the remaining balance will be paid
to the deceased eligible employee’s estate. Such payment shall be made in a
single lump sum within 30 days of the date of the eligible employee’s death.

 

  I. Interrupted or Terminated Payroll Deductions for COBRA Continuation
Coverage – In the event that payroll deductions for payment of COBRA Coverage is
disrupted or terminated (e.g., based on the application of Section 4.G or
Section 4.H of this Plan), payment for the full cost of any COBRA continuation
coverage shall be the sole responsibility of the eligible employee or the
eligible employee’s surviving spouse or other dependent during the period of
disruption or after termination of payroll deductions and any portion of Company
premium contribution due under this Plan shall be reimbursed to the eligible
employee or the eligible employee’s surviving spouse in a lump sum payment as
soon as practicable.

 

-8-



--------------------------------------------------------------------------------

V. TERMINATION OR AMENDMENT OF THE PLAN

Eligible employees do not have any vested right to severance pay under this
Plan. The Plan is intended to be a continuing part of the Company’s benefits
program. However, the Company retains the right to amend the Plan at any time in
any and all respects, to terminate the Plan in its entirety, or to exclude
participation by the employees of certain Employers, at the Company’s sole
discretion and without prior consent of the participants. Any such amendment or
termination of the Plan shall be effected by a written instrument signed by the
Vice President of Human Resources of Danaher Corporation, without need of any
resolution of the Board of Directors of Danaher Corporation or any Employer.

 

VI. HOW THE PLAN IS ADMINISTERED

The Company is the “Plan Administrator” of the Plan and the “named fiduciary”
within the meaning of such terms as defined in ERISA. The Company has delegated
the authority to decide initial claims for benefits under this Plan to the
Company’s Benefits Committee. The Company has delegated the authority to make
final determinations on appeals of denied claims under this Plan to the
Corporate Vice President – Human Resources.

The Plan Administrator or its delegate shall have the discretionary authority to
determine eligibility for Plan benefits and to construe the terms of the Plan,
including the making of factual determinations. Benefits under the Plan shall be
payable only if the Plan Administrator or its delegate determines, in its sole
discretion, that an eligible employee is entitled to them. The decisions of the
Plan Administrator or its delegate shall be final and conclusive with respect to
all questions concerning the administration of the Plan. The Company may, in its
sole discretion, provide additional benefits to a Plan participant, or make
available additional or other forms of severance pay or benefits.

The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
the Plan and may seek expert advice as the Plan Administrator deems reasonably
necessary with respect to the Plan. The Plan Administrator shall be entitled to
rely upon the information and advice furnished by such persons and experts,
unless actually knowing such information and advice to be inaccurate or
unlawful.

 

VII. HOW TO MAKE OR APPEAL A CLAIM

 

  A.

Making a Claim for Severance Benefits - Generally, eligible employees do not
need to make a claim for benefits under the Plan to receive Plan benefits (other
than completing the Separation and General Release Agreement to obtain severance
pay and benefits). However, if an employee believes he is entitled to

 

-9-



--------------------------------------------------------------------------------

 

benefits, or to greater benefits than are paid under the Plan, the employee may
file a claim for benefits with the Company’s Benefits Committee. The Benefits
Committee will either accept or deny the claim, and will notify the claimant of
acceptance or denial of the claim within a reasonable period of time after
receipt of the claim by the Benefits Committee.

For purposes of this section, a period of time will be deemed to be unreasonable
if it exceeds 90 days after receipt of the claim by the Benefits Committee
unless special circumstances require an extension of time for processing the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Benefits Committee expects to render a decision.

The Benefits Committee shall provide to every claimant who is denied a claim for
benefits written notice setting forth in a manner calculated to be understood by
the claimant:

 

  (1) the specific reason or reasons for the denial;

 

  (2) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

  (4) appropriate information as to the steps to be taken if the claimant wishes
to submit a claim for review; and

 

  (5) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of the claim on review.

 

  B. Appealing a Denied Claim - A claimant who does not agree with the decision
of the Benefits Committee may appeal to the Corporate Vice President – Human
Resources. A claimant may:

 

  (1) request a review upon written application;

 

  (2) receive copies of all documents, records and other information relevant to
the claim upon request and free of charge (including items used in the
determination, even if not relied upon in making the final determination, and
items demonstrating consistent application and compliance with this Plan’s
administrative processes and safeguards); and

 

-10-



--------------------------------------------------------------------------------

  (3) submit comments, documents, records and other information relating to the
claim, even if the information was not submitted or considered in the initial
determination, in writing.

The claimant must file any request for review of a denied claim within 60 days
after receipt by the claimant of written notification of denial of a claim.

A decision by the Corporate Vice President – Human Resources shall be made
promptly, and shall not ordinarily be made later than 60 days after the
Corporate Vice President – Human Resources’ receipt of a request for review
unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of a request for review. If such an extension of time for
review is required because of special circumstances, written notice of the
extension shall be furnished to the claimant prior to the commencement of the
extension.

The Corporate Vice President – Human Resources will notify the claimant of its
decision in writing. This notice will include specific reasons for the decision,
written in a manner to be understood by the claimant, as well as specific
references to the pertinent plan provisions on which the decision is based. If
the claim is denied, the notice will also include a statement that the claimant
is entitled to receive, upon request and free of charge, copies of all
documents, records or other information relevant to the claim and a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA.

 

VIII.   OTHER PLAN PROVISIONS

 

  A. No Assignment - Severance pay payable under the Plan shall not be subject
to alienation, pledge, sale, transfer, assignment, attachment, execution or
encumbrance or any kind and any attempt to do so shall be void, except as
required by law.

 

  B. Recovery of Payments Made By Mistake - An eligible employee shall be
required to return to the Employer any severance pay, or portion thereof, made
by a mistake of fact or law, or contrary to the terms of the Plan (for example,
if an eligible employee receiving severance pay obtains new employment, but does
not timely notify the Plan Administrator), and the Employer shall have all
remedies available at law for the recovery of such amounts.

 

  C. No Representations Contrary to the Plan - No supervisor, manager, employee,
officer, or director of the Employer has the authority to alter, vary or modify
the terms of the Plan, other than through authorized written amendment as
provided in Section V. No verbal or written representations contrary to the
terms of the Plan and its written amendments shall be binding upon the Plan, the
Plan Administrator or the Employer.

 

  D. Plan Funding - No eligible employee shall acquire by reason of the Plan any
right in or title to any assets, funds, or property of the Employer. Any
severance pay benefits which become payable under the Plan are unfunded
obligations of the Employer and shall be paid from the general assets of the
Employer. No employee, officer, director or agent of the Employer guarantees in
any manner the payment of Plan severance pay.

 

-11-



--------------------------------------------------------------------------------

  E. Severability - If a provision of the Plan is found, held or deemed by the
Plan Administrator or a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or other controlling law, the
provision shall be severed from the Plan and the remainder of the Plan shall
continue in full force and effect.

 

  F. Return of Employer Property - Except as otherwise permitted by the Employer
in writing, all Employer property (i.e., keys, credit cards, documents and
records, identification cards, computers and business equipment, car/mobile
telephones, parking stickers, etc.) must be returned by an eligible employee as
of his or her date of termination of employment from the Employer in order for
the eligible employee to commence receiving severance pay under the Plan.

 

IX. ERISA RIGHTS

Participants in the Plan are entitled to certain rights and protection under the
Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA provides that
all Plan participants shall be entitled to:

Receive Information About the Plan and Benefits

 

  •  

Examine, without charge, at the Plan Administrator’s office, all documents
governing the Plan, and a copy of the latest annual report (Form 5500 Series)
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

 

  •  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, copies of the latest annual report (Form
5500 Series) and an updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

 

  •  

Receive a summary of the Plan’s annual financial report (if any). The Plan
Administrator may be required by law to furnish each participant with a copy of
this summary annual report.

Prudent Actions of Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the Employer or any other person, may fire or otherwise discriminate
against a Plan participant under the Plan or prevent the participant from
obtaining a Plan benefit or exercising a right under ERISA.

 

-12-



--------------------------------------------------------------------------------

Enforcing Rights

If the claim for a Plan benefit is denied or ignored, in whole or in part, a
participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps a participant can take to enforce the above rights.
For instance, if the participant requests a copy of the Plan documents or the
latest annual report from the Plan Administrator and does not receive them
within 30 days, the participant may file suit in a federal court. In such case,
the court may require the Plan Administrator to provide the materials and pay
the participant up to $110 a day until the participant receives the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.

If the participant has a claim for benefits which is denied after exhaustion of
the appeal process, or is ignored, in whole or in part, the participant may file
suit in a state or federal court. If it should happen that Plan fiduciaries
misuse the Plan’s money, or if a participant is discriminated against for
asserting the participant’s rights, the participant may seek assistance from the
U.S. Department of Labor, or file suit in a federal court. The court will decide
who should pay court costs and legal fees. If the participant is successful, the
court may order the person the participant sued to pay these costs and fees. If
the participant loses, the court may order the participant to pay these costs
and fees, for example, if it finds the claim is frivolous.

Assistance with Questions

If a participant has any questions about the Plan, the participant should
contact the Plan Administrator. If a participant has any questions about this
statement or about rights under ERISA, or if needs assistance in obtaining
documents from the Plan Administrator, the participant should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in the telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.
Participants may also obtain certain publications about participant rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

 

-13-



--------------------------------------------------------------------------------

X. GENERAL INFORMATION

 

Plan Name:    Senior Leader’s Severance Pay Plan of Danaher Corporation and its
Affiliated Companies Type of Plan:    The Plan is an unfunded severance pay
plan, which is a welfare benefit plan under ERISA Plan Number:    530 Plan
Sponsor:   

Danaher Corporation

2099 Pennsylvania Avenue, 12th Floor

Washington, D.C. 20006

Telephone: (202) 828 0850

Plan Sponsor’s Employer

Identification Number:

   59-1995548 Plan Administrator – Initial Claims:   

Danaher Corporation

Attention: Benefits Committee

c/o Vice President – Benefits

2099 Pennsylvania Avenue, 12th Floor

Washington, D.C. 20006

Telephone: (202) 828-0850

Plan Administrator – Appeals   

Danaher Corporation

Attention: Corporate Vice President –

Human Resources

2099 Pennsylvania Avenue, 12 th Floor

Washington, D.C. 20006

Telephone: (202) 828-0850

Agent for Service of Legal Process:   

Danaher Corporation

Legal Department

Attention: General Counsel

2099 Pennsylvania Avenue, 12th Floor

Washington, D.C. 20006

Telephone: (202) 828-0850

Plan Year    Calendar year

 

-14-